FILED
                            NOT FOR PUBLICATION                             FEB 25 2015

                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50207
               Plaintiff - Appellee,             D.C. No. 2:08-cr-01446-ODW
  v.
GABRIEL ARELLANO, a.k.a. Gab                     MEMORANDUM*
Arellano, a.k.a. Gabe Arellano, a.k.a.
Gabriel Gasta Arellano, a.k.a. Gabriel Geta
Arellano, a.k.a. Gabriel Arrellano, a.k.a.
Gabriel Geata Arrellano, a.k.a. Gabb
Dreamboys, a.k.a. Gabe, a.k.a. Gabriel A.
Gaeta, a.k.a. Shacky, a.k.a. Shark, a.k.a.
Sharky, a.k.a. Sparky,
               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Otis D. Wright, II, District Judge, Presiding

                           Submitted February 17, 2015 **


Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Gabriel Arellano appeals from the district court’s judgment and challenges

his guilty-plea conviction and 60-month sentence for being an illegal alien found in

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the United States following deportation, in violation of 8 U.S.C. § 1326. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Arellano contends that his Sixth Amendment right to a speedy trial was

violated by the three-year delay between his indictment and arrest. By pleading

guilty, he waived this claim. See United States v. Chon, 210 F.3d 990, 995 (9th

Cir. 2000) (upon entering conditional guilty pleas pursuant to Fed. R. Crim. P.

11(a)(2), defendants waived all other issues not expressly reserved for appeal).

      Arellano next contends that the district court procedurally erred by failing to

explain the sentence adequately. We review for plain error, see United States v.

Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The

record reflects that the district court considered Arellano’s arguments and

sufficiently explained the sentence. See United States v. Carty, 520 F.3d 984, 992-

93 (9th Cir. 2008) (en banc).

      Finally, Arellano contends that the district court abused its discretion by

imposing a substantively unreasonable sentence. The below-Guidelines sentence is

substantively reasonable in light of the 18 U.S.C. § 3553(a) factors and the totality

of the circumstances, including Arellano’s extensive criminal history and the need

for deterrence. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.


                                          2                                    13-50207